Tayxor, Chief-Justice,
said, that the agreement between the parties leaves no doubt as to their intent in making the contract, and it may be well doubted whether the insertion of 1he word “worth” would have made it more clear. In the award of the persons chosen, the true import of the *41contract is declared, and the declaration truly pursues its meaning. If there be a variance between the declaration and the agreement, it is too literal and insignificant to affect the case, and there must be judgment for the appellee.
The other Judges did not deliver any opinions, but agreed that the Plaintiff was entitled tb judgment.